oOo mA HN DB A FP WY NY FY

i) i) we No bo bo N NO TN — — — — — — — — — —
o n~ N NAN & WwW Nh - oF O6 OA AN DB Wn FS W NO i)

_ Case 3:20-cv-01134-RBM Document6 Filed 09/18/20 PagelD.19 Page 1of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

STEFANIE S., a Case No.: 20-cv-1134-RBM
Plaintiff,
a ORDER GRANTING PLAINTIFE’S
vo APPLICATION TO PROCEED IN

ANDREW SAUL, COMMISSIONER OF | Perpavinc Fres on COSTS
SOCIAL SECURITY, "

Defendant.

 

[Doc. 3]

 

 

 

L. INTRODUCTION

— On June 23, 2020, Plaintiff Stefanie S. (‘Plaintiff’) filed a complaint under 42
U.S.C. §§ 405(g) and 1383(c) seeking judicial review of the Commissioner of Social
Security’s (“Defendant” or “Commissioner”) denial of disability insurance benefits and
supplemental security income under Titles II and XVI of the Social Security Act (“the
Act”). (Doe. 1.) Plaintiff did not pay the required filing fee and instead filed a motion to

proceed in forma pauperis (“IFP Motion”). (Doc. 3.) |
On April 8, 2020, Chief Judge Larry Alan Burns issued an order staying civil cases

arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the |

ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating
| 1

20-cv-1134-RBM

 
Oo Om NTH A BR WY NY

NO wp BP NH KH WH WH LH KN RRR He He = SF Ee SS
ON DN OA BP WY NY KH CO DO WDA HD A FW NY YK O&O

 

 

Case 3:20-cv-01134-RBM Document 6 Filed 09/18/20 PagelD.20 Page 2 of 6

in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .
.. are hereby stayed, unless otherwise ordered by the [Court].”). Initially, the Court held
its ruling on the IFP Motion in abeyance pursuant to the Chief Judge Order. But, the
COVID-19 pandemic has been ongoing for months and will continue for the foreseeable
future. At this time, the Court lifts the stay of this case for the limited of purpose of ruling
on the IFP Motion which will allow Plaintiff to proceed with effectuating service of the
summons and complaint to Defendant. Once service is complete, the Court will stay the
case again until such time as the Commissioner begins normal operations at’ the Office of
Appellate Hearings Operations and resumes preparation of Certified Administrative
Records. See Or. of Chief Judge No. 21 at sec. 6. |

Having reviewed the complaint and IFP Motion, the Court GRANTS Plaintiff's

}motion and further finds that Plaintiff's complaint sufficiently survives a sua sponte

screening.
II. DISCUSSION

A. Application to Proceed IFP

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). Buta
litigant who, because of indigency, is unable to pay the required fees or security may
petition the Court to proceed without making such payment. 28 U.S.C. § 1915(a)(1). The
facts of an affidavit of poverty must be stated with some particularity, definiteness, and
certainty. “Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).

The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev'd on other grounds, 506 US.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
forma pauperis. Adkins v. E.I. DuPonte de Nemours & Co., 335 US. 331, 339-40 (1948);
see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §
1915(a)(1), “an affidavit [of poverty] is sufficient which states that one cannot because of

20

20-cv-1134-RBM

 
oo Oo ND Nn BP WH VP

—
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01134-RBM Document 6 Filed 09/18/20 PagelD.21 Page 3 of 6

his poverty pay or give security for costs .. . and still be able to provide[ | himself and
dependents with the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations
omitted). Nevertheless, “the same even-handed care must be employed to assure that
federal funds are not squandered to underwrite, at public expense, . . . the remonstrances |
of a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
v. Ellerthorpe, 586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). Courts
tend to reject IFP motions where the applicant can pay the filing fee with acceptable
sacrifice to other expenses. See, e.g., Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860,
at **2-3 (N.D. Cal. June 29, 1995) (Plaintiff initially permitted to proceed IFP, but later
required to pay $120 filing fee out of $900 settlement proceeds).

Here, Plaintiff has sufficiently demonstrated entitlement to IFP status. Plaintiff has
no employment history for the past two years. (Doc. 3 at 2.) Plaintiffis currently homeless
and she reports no ownership of assets. (/d. at 3, 5.) Her monthly income comprises of
$449 in public assistance and she has no cash or personal savings. (/d. at 1-2.) Plaintiff's
$390 in monthly expenses comprises of $150 in food, $40 in laundry and dry-cleaning, and
$200 in transportation. (/d. at 4-5.)

. Plaintiff's affidavit sufficiently demonstrated that she is unable to pay the required
$400 filing fee without sacrificing the necessities of life. See Adkins, 335 US. at 339-340.

The Court concludes Plaintiff cannot afford to pay any filing fees at this time for this action.

Accordingly, Plaintiff's IFP Motion is GRANTED.

B. Sua Sponte Screening —

Pursuant to 28 U.S.C..§ 1915(a), a complaint filed by any person proceeding IFP is
also subject to a mandatory sua sponte screening. The Court must review and dismiss any
complaint which is frivolous or malicious, fails to state a claim, or seeks monetary relief
from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203
F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL, 2019
WL1258846, at *3 (S.D. Cal. Mar. 19, 2019). |
///

20-cv-1134-RBM

 
0 ONY DA NW KW WN &

—
So

11

12 |

13

14.

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01134-RBM Document 6 Filed 09/18/20 PagelD.22 Page 4 of 6

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)). And “[t}hreadbare recitals of elements of a cause of action, supported by mere
conclusory statements do not suffice.” Jd. Instead, plaintiff must state a claim plausible
on its face, meaning “plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. at 678
(quoting Twombly, 550 U.S. at 556). “When there are well-pleaded factual allegations, a
court should assume their veracity, and then determine whether they plausibly give rise to
an entitlement to relief.” Id. at 679.

Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.
Mar. 8, 2016) (citing Hoagland v. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *1
(E.D. Cal. June 28, 2012)). -

In social security appeals, courts within the Ninth Circuit have established four
requirements necessary for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative remedies

_ pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty
days after notice of a final decision. Second, the complaint must indicate the judicial
district in which the plaintiff resides. Third, the complaint must state the nature of
the plaintiffs disability and when the plaintiff claims she became disabled. Fourth,
the complaint must contain a plain, short, and concise statement identifying the
nature of the plaintiff's disagreement with the determination made by the Social
Security Administration and show that the plaintiff is entitled to relief.

Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019)
(quoting Montoya, 2016 WL 890922 at *2). As to the fourth requirement, a complaint is
insufficient if it merely alleges the Commissioner was wrong in denying plaintiff benefits.

See Skylar, 2019 WL 4039650 at *1; see also Hoagland, 2012 WL 2521753 at *3. Instead,

4

20-cv-1134-RBM

 
Co mH NTN DB FP WY YN

NO wo bw PH KN HN WH KN HNO RH He Ee ee Re Re ee
ao ~ NN AN oS Lo i) re CO OO WHnANn HD A HS WwW N in)

 

 

Case 3:20-cv-01134-RBM Document 6 Filed 09/18/20 PagelD.23 Page 5 of 6

a complaint “must set forth a brief statement of facts setting forth the reasons why the
Commissioner’s decision was wrong.” Skylar, 2019 WL 4039650 at *2. |

As to the first requirement, the complaint contains sufficient allegations that Plaintiff
exhausted her administrative remedies. Plaintiff concurrently filed an application for
disability insurance benefits and supplemental security income, which was denied initially
and upon reconsideration by the Commissioner. (Doc. | at 2,96.) An administrative law
judge (“ALJ”) held a hearing and issued a decision denying Plaintiffs claim for benefits.
(Id. at] 7.) Plaintiff filed a request for review of the ALJ’s decision and the appeals council
denied it. (Ud. at § 8.) Plaintiff timely filed the complaint within sixty days of the
Commissioner’s final decision. Ud.) As to the second requirement, the complaint states
Plaintiff resides “within the jurisdictional boundaries” of this Court. Ud. at 91.) As to the |.
third requirement, Plaintiff alleges that she is, and at all times relevant to this action was,
disabled as defined in the Act. (Ud. at ¥ 5.) As to the fourth requirement, the complaint
cites several grounds for reversing or remanding the ALJ’s decision, including: the ALJ’s
mental residual functional capacity assessment is inconsistent with the record as.a whole;
the ALJ failed to articulate clear and convincing reasons for rejecting PlaintitP s testimony;
the ALJ failed to properly evaluate the opinions of the examining sources and state agency
medical consultants; and the ALJ’s finding that Plaintiff has residual capacity for work
activities lacks the support of substantial evidence. (/d. at { 9.) Based upon the foregoing,
the Court finds the complaint establishes the four requirements necessary to survive sua
sponte screening.

Hil. CONCLUSION

Accordingly, IT IS HEREBY ORDERED:

1. Plaintiff's IFP Motion is GRANTED.

2. The Clerk of Court is DIRECTED to issue a summons as to Plaintiff's
complaint and forward it to Plaintiff along with a blank U.S. Marshals Form 285 for the
named Defendant. In addition, the Clerk of Court is DIRECTED to provide Plaintiff with

certified copies of this Order and the complaint.

5

20-cev-1134-RBM

 

 
—

bo NO bo bo iw) N iw) bo Ww - _ — — — — —_ —_— poem
Dn yD HD WN BP WO NYO KH DBD BO WBnH HD A HP WD NY KF CO

0 Oo ND NW KR WwW WY

 

 

Case 3:20-cv-01134-RBM Document 6 Filed 09/18/20 PagelD.24 Page 6 of 6

3. | Upon receipt of these materials, Plaintiff is DIRECTED to complete Form
285 and forward the materials to the United States Marshals Service.
4. Upon receipt, the United States Marshals Service is ORDERED to serve a
copy of the Complaint and summons upon Defendant as directed by Plaintiff on Form 285.
The United States will advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. Crv.
P. 4(c)(3).
| 5. After service is complete, the Court will stay the case again and the stay will

automatically lift after Defendant files the Certified Administrative Record.

IT IS SO ORDERED.

Dated: September 16, 2020
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

20-cv-1134-RBM

 
